348 Ill. App. 123 (1952)
108 N.E.2d 29
Apex Motor Fuel Company, Appellant,
v.
Adolph Stiglitz, and Wholesale Oil and Petroleum Company, Appellees.
Gen. No. 45,740.
Illinois Appellate Court.
Opinion filed September 24, 1952.
Released for publication October 15, 1952.
*124 Teller, Levit & Silvertrust, for appellant.
H.J. Goldberger, of counsel.
John G. Phillips, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LEWE.
Judgments reversed and judgment entered here in favor of the defendants and against the plaintiff.
Not to be published in full.